May my first words be of solidarity with the people and the Government of Mexico, given the tragedy that has beset that beautiful country today. Guatemala has made available a search-and-rescue team. Similarly, we wish to express our most sincere solidarity with all the Caribbean islands that have been affected by storms and hurricanes.
I am grateful to Mr. Peter Thomson for his excellent stewardship as President of the General Assembly during the previoius session, and I wish Mr. Miroslav Lajčák every success as President of the Assembly at its current session. I should also like to take this opportunity to welcome most warmly Secretary-General António Guterres, whom I have already congratulated.
As a sign of of our commitment to peace and development, on 6 July we signed our commitment to the national development agenda, which incorporates the Sustainable Development Goals in our national development plan — K’atún: Our Guatemala 2032 — in order to achieve the goals, targets and indicators set forth in the 2030 Agenda for Sustainable Development and thus to affect the well-being of Guatemalans. Similarly, my country has as its priority guaranteeing food security, attaining respect for and promoting human rights, ending poverty, improving the lot of the most vulnerable, stewarding our natural resources and making gender equality a reality.
Guatemala is committed to submitting to its third Universal Periodic Review by the Human Rights Council next November and to a review of its compliance with the Convention on the Elimination of All Forms of Discrimination against Women.
In a historic event for indigenous peoples, we have drawn up, through consensus and inclusive dialogue, an operational guide for the holding of consultations with indigenous peoples, pursuant to Convention No.169 of the International Labour Organization. The guide will help public institutions to comply with their obligations in consultation with indigenous peoples on the type of development they want to achieve.
Again on human rights, I wish to recall that Guatemala, after 36 years of internal armed conflict, signed a peace agreement and took on the even more arduous task of peacebuilding. That conflict was conditioned by international ideological polarization engendered by political doctrines that are alien to us.
Its aftermath weakened State institutions, preventing them from providing necessary services to our people.
We recognized our weakness in proceeding alone and therefore turned to the United Nations. At our initiative, we entered into an agreement with the Organization to establish the International Commission against Impunity in Guatemala (CICIG). That experience is unique in the world and has an important mandate that necessitates faithful compliance, not only only as it pertains to us but as a function of the rule of law.
The Commission started its work in 2007. At first, it was to last for two years, a period that has been extended five times, most recently on 4 September. This extension, which I signed in advance, shows our firmest commitment to strengthening and supporting the Commission so that it achieves its goal of transferring its capacities to the State institutions, without setback or challenge. My Administration has significantly increased the budget allocations for the justice sector. The increase is unprecedented in the history of the country so that it may have a strong judicial system.
CICIG has performed much good work, and that is precisely why we support it. The limits of its mandate are the political Constitution of the Republic of Guatemala, the laws of our country and the agreement itself — the establishment and elaboration of CICIG. We — Guatemala and the United Nations Secretariat — are the guarantors of its observance.
It is a principle of our country that nobody should interfere in the administration of justice. Whatever form interference might take — direct or indirect, through the media or any act that, though it might not appear connected, could affect sovereignty — it could affect the working of the country.
Our Government is fully committed to the fight against corruption and impunity. We have therefore begun the process of reviewing the interpretation and the correct implementation of the CICIG agreement, whereby we hope, in an objective and balanced fashion, to perfect, fine tune and correctly implement the task of the Commission, while guaranteeing due process, the presumption of innocence, and avoiding, at all costs, selective persecution, the politicization of justice and a litigation culture in politics. We trust that we will soon begin the relevant actions for both interested parties.
The environment is one of the many issues that we wish to address. On 25 January, Guatemala signed and ratified the Paris Agreement on Climate Change. That is a clear demonstration of my country’s level of commitment to meeting its international and national obligations in that regard. I take this opportunity to thank President Emmanuel Macron for his initiative in the global pact for the environment, which we support. Aware of its own high degree of vulnerability and threats of nature, Guatemala already has a national action plan on climate change, so that our domestic legislation may be carried out to achieve mitigation, adaptation and resilience to climate change.
With regard to nutrition and food security, with the support of the World Food Programme we have put together the final report of the strategic review of the situation in Guatemala in that regard, with an emphasis on chronic malnutrition and its root causes. With that tool, we are working hard on our national strategy for the prevention of chronic malnutrition for the period 2016-2020, which is related to the Sustainable Development Goals.
Faced with the threat of transnational organized crime, drug trafficking and terrorism, my Government has made the strengthening of justice and security institutions a priority. With that goal in mind, we have been working hand in hand with our international partners to end crime, corruption and drug trafficking once and for all. In June, the Conference on Prosperity and Security in Central America was held in Miami, in which Guatemala was recognized for its strong commitment to the Alliance for Prosperity, its continued support in the fight against drug trafficking and its determined work to advance the shared goals of promoting security in the region.
A major issue for my country, with which we have always dealt seriously, is the interinstitutional and international efforts in the migration phenomenon, with special emphasis on the alliances with El Salvador, Honduras, Mexico and the United States of America. Alongside those actors, we have focused on efforts to boost the economy and improve security conditions in order to reduce migration and decrerase the risk migrants face when embarking on a dangerous journey in search of a better quality of life. That is why we value the efforts of all States Members of the Organization in the process of negotiating the global compact for safe, orderly and regular migration, which is planned as an updated mechanism within the United Nations that prioritizes the capacity, work and contribution of migrants, regardless of their immigration status.
Consistent with the need to care for our nationals, we have expanded our consular assistance in the United States in order to promote and protect the human rights of migrants in this country and provide consular assistance closer to them.
I would also like to mention that, in April, Panama and Guatemala signed an information exchange and migration alert agreement, which facilitates the mobility of people from both countries and establishes cooperation links in migration matters. In that context, I want to refer to our so-called young dreamers, who help make up a group of people who bring talent, knowledge and work to the development of the communities where they currently live. Like other countries that count on dreamers protected by the Deferred Action for Childhood Arrivals programme, Guatemala hopes that human sentiment and the regional solidarity of the Government of the United States will prevail so that in the coming months Congress will adopt legislation that allows that group of young people and children to attain permanent legal status and enable them to stay and study in the United States.
My country’s role in the multilateral sphere aims to contribute to strengthening the conditions for sustainable peace on the ground. It is precisely in that sphere, where peacekeeping is one of the most noble tasks of the Organization, in which Guatemala is proud to participate. Our commitment is reflected in the deployment of our contingents to the United Nations Organization Stabilization Mission in the Democratic Republic of the Congo and other missions on the African continent where we actively participate, as well as in Haiti, where Guatemalan personnel directly support national efforts with the United Nations Stabilization Mission in Haiti, whose mandate is about to end. We are also honoured to continue participating in the United Nations Mission in Colombia. We will continue to contribute constructively to those international efforts with the highest level of professionalism and dedication.
Guatemala, in line with the Non-Proliferation and Disarmament Initiative on nuclear weapons, strongly condemns acts of provocation and destabilization that undermine international peace and security and increase tensions not only at the regional level, but also worldwide. Those acts impede peaceful dialogue with a view to contributing to denuclearization. We have repeatedly condemned the nuclear tests carried out by North Korea, as they are a flagrant violation of international law and various resolutions of the Security Council, as well as of the Treaty on the Non-Proliferation of Nuclear Weapons. Collective security can be achieved only through the prohibition and total elimination of nuclear weapons. For that reason, tomorrow Guatemala will sign the Treaty on the Prohibition of Nuclear Weapons, thereby taking an important step to reach a world free of nuclear weapons.
My country is concerned about the serious situation facing the Venezuelan people. The political crisis afflicting that beautiful fraternal country is drifting towards the possibility of a rupture of the democratic order, a lack of constitutional guarantees, the violation of human rights and continuous acts of violence, persecution and political repression. We share the serious concern of other countries of the region. That is why we seek to explore ways to contribute to the restoration of democracy in that country through a peaceful and negotiated exit.
Before the Assembly, I want to reaffirm the commitment of my country to resolving permanently and definitively, in the International Court of Justice, our territorial, insular and maritime dispute with Belize, a country with which we aspire to have a privileged relationship and a permanent dialogue about the solution of our common problems.
Finally, I would like to take this opportunity to send a message of unity to my country. We are experiencing a moment of polarization that is not favourable to that and will not lead us to any safe place. I have welcomed the call for dialogue by some parties, and today, as a democratically elected representative of national unity, I call on all sectors to engage in a serious dialogue on themes that are truly structural, in which we seek solutions to the problems, with all of us participating and helping as a nation. That participation will allow us to speak of deep reforms to the State, which we must solve in the areas of security and justice, and of economic and social development, both rural and urban, as well as the issue of political participation and the functioning of the State. I will return to my country, as always, with hopes of a better future.